Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
Vv. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

MOTION REQUESTING APPOINTMENT OF COUNSEL, WITH APPENDIX AND

 

ORDER
APPENDIX
Exhibit Verified Title Not Adopted Page
Exhibit 174 V Oth Affidavit — Sain 2
Exhibit 175 V Plaintiff's Declaration In Support 4
Exhibit 176 V Affidavit — Juaniece Sain - 8
Exhibit 177 V 2nd Affidavit — Tim Sain 10

Page 1
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 2 of 11

Exhibit 174

Oth Affidavit - Sain

Pages
1)

2)
4)
4)
5)
6)

7)

8)
9)
10)
11)

12)

13)

Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 3 of 11

SWORN AFFIDAVIT OF Je hn Sai ToCcIID# 01373168

 

Prior to and during the filing and progression of Cause No. 4:18-cv-04412, I researched and
identified potential law firms and attorneys whom appeared to have the background and
experience in litigating a complex class action suit such as this suit.

I utilized the Texas Legal Directory and dockets of various A/C suits v TDCJ.

I also found potential attorneys noted in newspapers and magazines.

I also requested my family conduct internet searches, explore references from friends and
associates, and place phone calls to potential firms seeking representation.

I was kept appraised of their contacts and lack of progress.

Additionally, 1 composed and sent letters of introduction to those firms an attorney whom I

Lonssht liad the coast Heant lnncelade wine! ata
thought had the most rect bnouvlodge and eenorionce with TNCI and anr A/C hackground

and potential litigation.
Some of the firms and attorneys I wrote requesting representation include:

A) Edward Law-Austin E) Texas Civil Rights Project-Houston
B) Singley Law-Austin . F) Wright, Close and Barger -Houston
C) Texas Civil Rights Project-Austin — - G) Southern Poverty Law Center

D) Reynolds Frizzell-Houston H) National Lawyers Guild

1 along with my civilian friends and family, to my immediate knowledge, where unsuccessful
in securing representation for this suit. .

This case turns on complex and argumentative facts and issues. As Pro Se Plaintiffs, we are
not trained or capable in the areas of discovery and litigation required to adequately prosecute
this case. oe

Mine and our incarceration limit any type of expert witness identification, notification, and —
recruitment. It also limits discovery which is very important to a case of this complexity.

As Pro Se Plaintiffs, with varying levels of education, none of it in the legal realm, we are
unable to competently argue the complex and various issues of this suit.

Plaintiffs make this request to the Court with the knowledge that they are Pro Se and In
Forma Pauperis (IFP) and do not have the funds or resources to retain nor hire a Law Firm,
Attorney, or identify and retain expert witnesses whom can prove, litigate and argue this case
to a successful conclusion.

Plaintiffs intend to prevail in this suit.

J am over 18 years of age, of sound mind, and capable of making this affidavit. The facts stated in

this declaration are within my personal knowledge and are true and correct. Pursuant to 28 U.S.C.

§ 1746, I declare under penalty of perjury that the foregoing is true and correct.

Signature: ite be ated: 17 Seer 20/9
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 4 of 11

Exhibit 175

Plaintiffs’ Declaration In Support

Pages
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 5 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
. §
BRYAN COLLIER, et al., §
§
Defendants. §

PLAINTIFFS’ DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION
REQUESTING APPOINTMENT OF COUNSEL

Plaintiffs, pursuant to the prerequisites of Fed. R. Civ. Rule 56(d) state as follows:

The following evidence is unavailable to the Plaintiffs due to a lack of counsel and for the

below listed reason(s):

A) Data documenting the actual indoor temperatures, specifically, the daily average
temperatures, the extreme high temperatures, the hourly or incremental temperatures, and
the corresponding humidity levels and heat index, for the following indoor Luther Unit
areas;

“A Hallway” Dorms #1, #2, #3, and #4;

“B Hallway” Dorms #5, #6, #7, and #8;

“C Hallway” Dorms #9, #10, #11, and #12;
“1 Hallway” Dorms #13, #14, #15, and #16;
“E Hallway” Dorms #17, #18, #19, and #20;

Laundry

Page 1
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 6 of 11

Gym, (utilized for group programs i.e. Veteran’s class, Church/Religious services,

etc.;

Kitchen areas including, scullery, cooking area, serving line and offender dining

area;

Trusty Camp;

Manufacturing; and

All support buildings.

The above factual data is unavailable to Plaintiffs because it does not exist. The
Luther Unit administration only documents the outside temperature and heat index.

B) Scientific facts demonstrating the substantial risk of heat-related illness the high indoor

temperatures pose to the overall inmate population.

This evidence is unavailable to Plaintiffs for two specific reasons:

First, there is no documented data by which to accurately determine the level of
heat or the temperatures involved to make the necessary risk assessment, see (A) above;

Second, because the facts require expert witness evidence. And due to Plaintiffs’
incarceration, they are in no position to seek out, interview, and obtain expert witnesses,
where class counsel has yet to be appointed and Plaintiffs do not have a lawyer to obtain
witnesses and gather facts on their behalf.

C) Scientific facts demonstrating how the high indoor temperatures increase the already

substantial risk of heat-related illness in members of the Luther Unit’s population with
disabilities, chronic disease, illnesses, medications, and advanced age.

This scientific factual information is unavailable to Plaintiffs for the exact reasons stated

in (B) above.

Page 2
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 7 of 11

D) Facts as to the ineffectiveness of TDCJ’s heat mitigation efforts in substantially reducing
the risk of heat related illness.
This scientific evidence is unavailable to the Plaintiffs for the exact reasons stated
in (B) above.

END OF STATEMENTS

Each Plaintiff by his individual signature affixed below affirms that he has read the
statements contained herein, and adopts those statements as his own, and pursuant to 28 U.S.C. §
1746, whereby his signature below declares under penalty of perjury that the statements contained

herein are from personal knowledge and are true and correct.

Executed:

October 21, 2019

Page 3
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 8 of 11

Exhibit 176

Affidavit - Juaniece Sain

Pages
1.

2.

Go

Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 9 of 11

SWORN AFFIDAVIT OF Juaniece Sain

I, Juaniece Sain, 6212 N Ridge Rd, Ft Worth, Texas 76135 make the following statement:

I have contacted the following law firms or attorneys, from July, 2018 through September, 2019,

soliciting their agreement to represent the named Plaintiffs in Class Action Cause No

4:18-cv-04412.

a) Edwards Law, The Hachnel Building, 1101 East 11™ Street, Austin, TX 78702, (512) 623-7727

b) Reynolds Frizzell, LLP, 1100 Louisiana, Suite 3500, Houston, TX 77002, (713) 485-7200

c) Texas Civil Rights Project - Houston, 2006 Wheeler Avenue, Houston, TX 77004,
(832)767-3650

d) Southern Poverty Law Center, PO Box 548; Montgomery, AL 36101

To date, none of my attempts to gain representation by the above referenced firms or attorneys have

been successful.

J am over 18 years of age, of sound mind, and capable of making this affidavit. The facts stated in this

declaration are within my personal knowledge and are true and correct.

Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true and correct.

Signature:

  
 

Date, JO-5-1T

 

 

 

gui, SARAH ANN KLEMPNAUER
ise ise Notary Public, State of Texas
tees Comm. Expires 10-05-2020
“nn _Notary ID 130850658

7, APOE

CIT
S*No}

WN
S34
ay

\)
=~

 

 

 

 
Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 10 of 11

Exhibit 177

2nd Affidavit - Tim Sain

Pages

10
1.

Case 4:18-cv-04412 Document 135-1 Filed on 10/28/19 in TXSD Page 11 of 11

SWORN AFFIDAVIT OF TIMOTHY SAIN

I Timothy Sain of 12024 Rachel Lea Ln, Fort Worth, TX 76179 make the following

statement:

I have contacted the following law firms or attorneys, from July 2018 through September

2019, soliciting their agreement to represent the named Plaintiffs in Class Action Cause No.

4:18-cv-04412

a) Edwards Law, The Hachnel Building. 1101 East 11 Street Austin, TX 78702

(512) 623-7737

attorneys have been successful.

3. To date, none of my attempts to gain representation by the above referenced firms or

Iam over 18 years of age, of sound mind, and capable of making this affidavit. The facts stated in

this declaration are within my personal knowledge and are true and correct. Pursuant to 28 U.S.C.

§ 1746, I declare under penalty of perjury that the foregoing is true and correct.

~

State of Texas, County of Tarrant
Sworn to and subscribed before me on

Signature:

the LL _ day of Oct _. ao /F

f\ancide

ES

 

A) Wyn

Dated: LO fl) 2-01 4

 

 

eae

 

 

 

Ne, DANIELLE D. WRIGHT
2 es = Notary Public, State of Texas
Er "ees Comm. Expires 05-17- 2021

ie

wllley
se Oe,

 

 

 

A OLS Notary ID 131134841
